Citation Nr: 1604136	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent prior to August 8, 2014, and a rating higher than 30 percent since August 8, 2014, for a right shoulder disability.  

2.  Entitlement to a rating higher than 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from February 1995 to March 2002.
These matters are on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Decatur, Georgia.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

These matters were remanded by the Board in April 2012, November 2013, and June 2014 for further development; the claim for an increased rating for a right shoulder disability is now ready for disposition.

The Board apologies for the delays in the adjudication of this case. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a higher rating for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's dominant hand is her right hand.

2.  Throughout the entire period on appeal, the Veteran's right shoulder disability has been manifested by no more than pain, weakness, and guarding with limitation of flexion to no less than 74 degrees and abduction to no less than 40 degrees.  There is no evidence of limitation of motion to 25 degrees, flail shoulder or false flail shoulder, favorable or unfavorable ankylosis, or fibrous union of the right shoulder. 




CONCLUSIONS OF LAW

1.  Prior to August 8, 2014, a rating of 30 percent, but no higher, is warranted for a right shoulder disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5201 (2015).

2.  Since August 8, 2014, the criteria for a disability rating higher than 30 percent, for a right shoulder disability are not met. .  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.71a, DC 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In the present case, in April 2002, the RO granted service connection for a right shoulder disability (strain), evaluated as noncompensable, effective March 28, 2002, the day following discharge from service, pursuant to Diagnostic Code 5201, which addresses limitation of motion of the arm.  38 C.F.R. § 4.71a (2015).  In July 2006, the RO increased the rating from 0 percent to 20 percent effective August 24, 2005.  

In October 2014, the RO increased the rating to 30 percent, effective August 8, 2014.  However, since these increases did not constitute a full grant of the benefit sought, including consideration of a rating higher than 30 percent prior to August 8, 2014, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran contends that she is entitled to a higher rating for her right shoulder disability.  In this regard, the Veteran is right-hand dominant.  See, February 2012 VA examination.

Diagnostic Code 5201 provides a 20 percent rating is warranted when motion of the major arm is limited to shoulder level, a higher 30 percent rating is warranted when arm motion is limited to midway between the side and shoulder level, and a maximum 40 percent rating is assigned when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Plate I reflects normal flexion and abduction of the shoulder is from 0 to 180 degrees and normal internal and external rotation are both to 90 degrees.  38 C.F.R. § 4.71.

As a preliminary matter, the Board notes that the Veteran filed a claim for a right arm disability, claimed as numbness and tingling which was denied by an April 2013 RO decision.  She did not appeal this decision.  Accordingly, as the claim for a right arm disability is not before the Board at this time, complaints regarding symptomatology related to any right arm disability will not be addressed in the decision below.

Turning to the merits of the claim, in a July 2005 statement, the Veteran complained of constant right shoulder pain.  In November 2002, she complained that her right shoulder disability failed to improve much with medication and physical therapy.

On March 2006 VA examination, the Veteran presented with complaints of right shoulder stiffness, locking, weakness, and pain with an inability to raise her right arm overhead.  Pain was constant and traveled throughout the shoulder.  Pain was described as burning, aching, and sharp in nature and was rated a 9 out of 10 on the pain scale.  It was elicited by physical activity and relieved by Tylenol, ice, and rest.  However, she was able to function with medication and stated that her disability did not cause incapacitation.  There was no functional impairment and her disability caused her to miss 5 to 6 days from work per year.

On examination, the right shoulder joint showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.

Range of motion measurements indicated 165 degrees flexion, 110 degrees abduction, and normal external and internal rotation.  Following repetitive use testing, joint function was additionally limited by pain.  However, it was not limited by fatigue, weakness, lack of endurance, or incoordination.

An x-ray examination of the right shoulder was within normal limits.  The examiner diagnosed right shoulder strain.  The examiner opined that the right shoulder disability limited daily activities.
 
VA treatment records include an April 2006 report which reflects the Veteran's complaints of pain while sleeping on the right side and lifting the right arm above shoulder level.  Prior MRI scans showed no rotator cuff insufficiency, however, she did have abduction impingement pain at 90 degrees.  A subacromial injection of Depo-Medrol was totally ineffective, and x-rays demonstrated down-turning anterolateral acromion with obvious impingement.  A MRI scan demonstrated some irregularity of the anterior glenoid labrum.  However, she had no recurrent episodes of subluxation or dislocation of her shoulder.

On examination, she had almost full range of motion, but abduction and external rotation, demonstrated impingement at about 120 degrees.  Internal rotation indicated impingement at 90 degrees.  She had positive adduction elevation sign at chin level.  The contralateral shoulder could reach eye-level.  There was no weakness on abduction or external rotation.  The physician diagnosed abduction impingement syndrome secondary to anterolateral acromial hypertrophy.

VA treatment records include an April 2007 report which indicates complaints of right shoulder pain and discomfort with rotation and motion in the shoulder and on light touch and palpation of the shoulder joint.  On examination, there was some tenderness on the acromioclavicular bursa as well as the subdeltoid bursa and posteriorly in the joint as well there also was some pain with range of motion and elevation the shoulder, but the physician did not feel any specific loss of motion or on other abnormalities.  There was no increased heat or swelling.  While the Veteran complained of some slight tenderness, range of motion was good.

In her April 2008 substantive appeal, the Veteran stated that she raising her right arm "past her side" caused a high degree of pain.  She stated that she had arthritis and limited motion with advanced weakness and numbness.  The simplest tasks and chores were painful.

VA treatment records include a January 2008 report which indicates additional complaints of right shoulder pain and a diagnosis of degenerative arthritis of the right shoulder.  In July 2008, she complained that exercise worsened right shoulder pain.  Examination of the shoulder revealed tenderness to palpation as well as motion in the AC bursa as well as the subdeltoid bursa.  Some supra scapular tenderness was noted on palpation.  With elevation or rotation of the shoulder there was marked pain with some slight limitation of motion in the shoulder due to the pain consistent with bursitis. 

Examination of the right shoulder revealed adhesive capsulitis.  Range of motion was limited to 10 or 12 degrees horizontally and there was pain on extension and rotation of the shoulder.  Physical therapy, medication, and localized heat were recommended for the right shoulder.  Range of motion measurements revealed 90 degrees flexion and 70 degrees abduction.  Passively motion was better, but it was hard to determine due to muscle guarding.  There was tenderness of the entire right shoulder, distal upper trap.  In September 2008, pain was rated a 10 out of 10 for her shoulder.

In April 2009, she complained of worsening right shoulder pain that was unresponsive to medication and physical therapy.  Pain was rated a 5 out of 10 on the pain scale made worse by activities of daily living and overhead and abduction movements.  Steroid injections provided minimal relief.  Examination revealed extreme tenderness to palpation with very light touch.  Range of motion measurements indicated she was unable to abduct, flex, or rotate the upper right extremity, actively.  Passively, she could abduct to 60 degrees with 75 degrees flexion with resistance.

In May 2009, she complained of right shoulder pain with a burning sensation and throbbing.  Abduction was very limited due to pain.  There was no evidence of arthritis.

On January 2010 VA joints examination, the Veteran presented with a complaint of right shoulder pain and constant burning sensation in top of the shoulder rated 10 out of 10 on the pain scale.  She had problems with range of motion, but remained an intermittent problem.  She took pain medication, but had a poor response to treatment.  

On examination the right shoulder, there was pain, but no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, or flare-ups of joint disease.  There were no constitutional signs of arthritis or incapacitating episodes.  There were no recurrent shoulder dislocations.  

Range of motion measurements revealed 74 degrees flexion and 82 degrees abduction.  The examiner was unable to perform repetitive testing.  The Veteran was unable to assume the position to assess right shoulder internal/external rotation due to marked guarding.  An April 2009 MRI of the right shoulder revealed moderate red marrow reconversion.  At that time, she was employed as a logistics specialist.  The right shoulder strain caused problems with lifting and carrying.  It caused no effect on feeding, a mild effect on chores, grooming, driving, shopping, recreation, traveling, bathing, dressing and toileting; and had only a moderate effect on exercise and sports.

In a May 2012 statement, the Veteran's husband stated her shoulder pain was so severe that he helped her bathe and dress since she had limited movement and could not raise her right arm above her shoulder.  He also did all the housework because she could no longer do it by herself.  She was unable to perform simple tasks by herself.

On February 2012 VA shoulder and arm conditions DBQ, the examiner diagnosed chronic shoulder strain.  She presented with a complaint of a burning sensation in the right shoulder and had difficulty with range of motion and lifting objects.  She indicated that she had five flare-ups since November 2011.
 
Range of motion testing revealed 90 degrees flexion and abduction, with pain.  Post-test, there was 90 degrees flexion and 90 degrees abduction.  There was no additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  There was functional loss and/or functional impairment of the shoulder and arm manifested by less movement than normal, weakened movement, pain on movement. There was localized tenderness or pain in the right shoulder with guarding.

Muscle strength testing on abduction and forward flexion were 4/5.  Hawkin's impingement, empty-can, external rotation/infraspinatus strength, and left-off subscapularis tests were normal.  There was no instability or recurrent dislocation (subluxation).  Crank apprehension and relocation tests were negative.  There was no AC joint condition or any other impairment of the clavicle or scapula or tenderness of the AC joint.  Cross-body adduction test was negative.  X-ray examination was negative for degenerative arthritis and was negative for fractures, dislocation, or any significant degenerative changes.  The AC interval was preserved.  Soft tissues were unremarkable.  There were no significant change from previous study.  The disability did not impact her ability to work.

On August 2014 VA shoulder and arm conditions DBQ examination, the Veteran presented with additional complaints of increased right shoulder pain and difficulty with overhead work.  However, she did not report any flare-ups.

Range of motion measurements of the right shoulder revealed 80 degrees flexion and 40 degrees abduction, with pain at zero degrees.  She was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion following repetitive-use testing.  Functional loss, functional impairment and/or additional limitation in range of motion of the shoulder was manifested by less movement than normal and pain on movement.  There was localized tenderness to pain or palpation of the joints/soft tissue of the right shoulder, with guarding of the right shoulder.  Muscle strength testing indicated active movement against some resistance on shoulder abduction and forward flexion.  There was no ankylosis.  She had no specific rotator cuff conditions.  There was no history of recurrent dislocation (subluxation) of the glenohumeral joint.  There was tenderness on palpation of the AC joint.  She had arthroscopic shoulder on the right shoulder which left a surgical scar, but it was not painful and/or unstable and the total area of all related scars was not greater than 39 square cm (6 sq. inches).

The examiner stated that a 2012 right shoulder X-ray examination was normal with no clinical indication to repeat.  Range of motion of the right shoulder indicated 70 degrees internal rotation and 90 degrees external rotation, with pain at zero degrees.  The examiner diagnosed right shoulder strain and opined that it does not impact her ability to work.

Regarding Mitchell, the examiner stated that an opinion regarding functional limitations during flare-ups was not feasible since this relies on subjective data.  Therefore, the examiner stated that he would be resorting to mere speculation in rendering such opinion.  In this regard, the VA examiner's statement and examination findings indicated that she had considered all of the evidence before her, and she indicated specifically that the additional limitation due to flare-ups could not be determined. The Board will therefore rely on her opinion in this regard.  Jones v. Shinseki, 23 Vet. App. 382 (2009).

After a review of all of the evidence, as above, the Board finds that a 30 percent rating is warranted for the Veteran's right shoulder disability under Diagnostic Code 5201 for the entire period on appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective dates chosen by the RO.  The record clearly indicates that the Veteran had many problems with her right shoulder disability, including flexion limited to no less than 74 degrees and abduction limited to no less than 60 degrees prior to August 8, 2014. 

However, the evidence of record does not support the next higher rating of 30 percent.  In this regard, the evidence also shows that the right shoulder disability has been manifested by limitation of motion to no less than 74 degrees flexion and abduction to no less than 40 degrees.  Under DC 5201, a higher evaluation of 40 percent for the major (right) arm is warranted for limitation of motion to 25 degrees midway between side and shoulder level.  Accordingly, a higher rating for the right arm is not warranted under DC 5201.

With regard to the DeLuca factors, the Board observes that the VA examiner and VA clinicians and therapists noted the Veteran's complaints of pain, difficulty with activities of daily living, and with overhead lifting due to her right shoulder disability, and the Board has taken those complaints into consideration in its above discussion.  In this case, on March 2006 VA examination, repetitive-use testing, joint function was limited by pain.  Repetitive-use testing could not be performed on January 2010 VA examination.  However, on February 2012 and August 2014 VA examination there was no additional limitation in range of motion of either shoulder or arm following repetitive use testing.  

Moreover, as previously stated, the evidence also shows that the right shoulder disability has been manifested by limitation of motion to no less than 74 degrees flexion and abduction to no less than 40 degrees.  The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Therefore, even if the pain reported by the Veteran is taken into consideration, the range of motion measurements still do not meet the criteria for a higher disability rating (it is important for the Veteran to understand that these problems are the basis for the 30% rating herein assigned for the entire period on appeal).

While the Board accepts the contentions of the Veteran that her right shoulder disability causes her to experience pain, functional loss, and limitation of motion, providing the basis for the 30% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's right shoulder/arm.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

The Board has considered an additional evaluation under Diagnostic Codes 5200, 5202 and 5203.  However, there is no evidence of ankylosis of scapulohumeral articulation, other impairment of the humerus, or impairment of the clavical or scapula.  As such, an increased rating cannot be assigned under Diagnostic Codes 5200, 5202 or 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).

The Board further finds that no separate compensable rating for the Veteran's right shoulder scar.  While a right shoulder scar was noted during an August 2014 VA examination, a separate compensable rating for the Veteran's scar is not warranted as none of the examinations or treatment records showed that it was deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

To the extent that the Veteran contends that she has a debilitating right shoulder disability, it is important for the Veteran to understand that the 30 percent disability evaluation assigned for the right shoulder disability (for the entire period on appeal) indicates a significant impact on the Veteran's functional ability.  Such disability evaluation assigned by VA recognizes the Veteran's painful motion.  The critical question in this case, however, is whether the problems the Veteran cited meet the next highest level under the rating criteria (in excess of 30 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation.

While the Board understands the central concerns of the Veteran and her spouse that her right shoulder disability has negatively impacted her quality of life and causes difficulty with bathing, dressing, and housework, it is important for the Veteran to also understand that without some problems associated with her right shoulder disability there would be no basis for a compensable evaluation (zero), let alone a 30 percent evaluation herein assigned for the entire period on appeal.  Without consideration of the problems she cited and the other issues she has with her right shoulder at this time, the current evaluation could not be justified.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for a right shoulder disability.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria contemplate all impairment resulting from her right shoulder disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically her complaints of pain and limitation of function due to her right shoulder disability.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, entitlement to a TDIU was denied in an April 2013 rating decision, and the Veteran has not expressed disagreement with the rating decision.  Moreover, the Veteran does not currently contend, nor does the evidence show, that she is unemployable due to her right shoulder disability.  See, August 2014 VA examination and opinion.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran' service-connected right shoulder disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in October 2005 and April 2012, which informed her of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for her service-connected right shoulder disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the written assertions of the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in March 2006, January 2012, February 2012, and August 2014, pursuant to the Board's June 2014 remand.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right shoulder disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate her right shoulder disability.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




ORDER

Prior to August 8, 2014, a 30 percent rating, but no higher, for a right shoulder disability, is granted.

Since August 8, 2014, a rating in excess of 30 percent for a right shoulder disability is denied.

REMAND

With regard to the left ankle disability, the Veteran was most recently examined in August 2014, but subsequently underwent additional surgery on the left ankle, possibly changing the nature of the problem.  Recent VA treatment records do not include range of motion findings or other findings with which to assess the current severity of the Veteran's left ankle disability.  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

While on Remand any additional VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's left ankle disability, including those from the Birmingham VAMC, dated from September 2014 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records herself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her left ankle disability.  The claims file should be made available to the examiner. The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


